Citation Nr: 0727164	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-28 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been manifested by Level I hearing 
acuity in the right ear, and Level I hearing acuity in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letters dated in November 2003 and in May 2004 advised 
the veteran of the foregoing elements of the notice 
requirements.  Although notice was not provided to the 
veteran prior to the initial adjudication of his claim 
informing him that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The Board also notes that this notice was 
subsequently provided to the veteran in an RO letter dated in 
March 2006.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified post service treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran has been given a VA audiological examination during 
the course of this appeal.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the 
record.  See Pelegrini, 18 Vet. App. at 112.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), to compensate reductions in earning capacity as a 
result of the specific disorder.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the veteran appealed the initial 
rating assigned in this matter, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating assigned may be higher or lower for segments of 
the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Service connection was granted for bilateral hearing loss by 
a rating decision dated in October 2004 and a noncompensable 
(0 percent) evaluation under the provisions of 38 C.F.R. § 
4.85 was assigned, effective October 30, 2003.  

A January 2004 VA audiological examination found the average 
pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz 
was 44 decibels in the right ear, and 54 decibels in the left 
ear.  Speech recognition was 92 percent in the right ear, and 
92 percent in the left ear.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold as measured by puretone audiometric 
tests.  To evaluate the degree of disability of bilateral 
service-connected defective hearing, the Schedule establishes 
eleven levels of impaired efficiency, numerically designated 
from level I to level XI.  See 38 C.F.R. § 4.85, Tables VI, 
VII (2006).

Here, the January 2004 VA examination showed Level I hearing 
acuity in the right and left ear.  See 38 C.F.R. § 4.85, 
Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  With a numeric designation of I for the right ear 
and I for the left ear, the point of intersection on Table 
VII requires assignment of a noncompensable rating under 
Diagnostic Code 6100.  

The rating criteria also provides for rating exceptional 
patterns of hearing impairment under Table VI or Table VIa 
where the puretone threshold is greater than 55 decibels at 
each of four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86(a) (2006).  The puretone 
threshold averages in the January 2004 VA audiological 
examination do not satisfy the regulatory requirements of 38 
C.F.R. § 4.86, and therefore the rating criteria for a 
pattern of exceptional hearing impairment do not apply here.  

The presently assigned noncompensable disability evaluation 
is warranted by the Schedule for the entirety of the rating 
period on appeal, and there is no basis for higher staged 
ratings.  See Fenderson, 12 Vet. App. at 119.  As the 
preponderance of the evidence is against the claim for a 
higher rating for service-connected bilateral hearing loss, 
the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (finding the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).




ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


